Order entered October 30, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00650-CV

                                   KEVIN HINDS, Appellant

                                                V.

  KELLY BETH CAIDWELL, ZACHARY ADAM ALLEN, TRINA T. WILSON AND
   ASSOCIATES, TRINA T. WILSON, GOVERNMENT EMPLOYEE INSURANCE
            COMPANY, AND STATE BAR OF TEXAS, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-13392

                                            ORDER
       The reporter’s record in this accelerated appeal is past due. By postcard dated June 13,

2018, we notified Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court,

that the reporter’s record was overdue and directed her to file the reporter’s record within ten

days. By order dated July 30, 2018, we again notified Ms. Dobbins the reporter’s record was

overdue and ordered her to, within ten days, file either (1) the reporter’s record; (2) written

verification no hearings were recorded; or (3) written verification that appellant had not paid for

or made arrangements to pay for the reporter’s record.       To date, Ms. Dobbins has failed to

comply with the Court’s order.
        Accordingly, we ORDER Vielica Dobbins to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or (3)

written verification that appellant has not paid for or made arrangements to pay for the reporter’s

record. We notify appellant that if we receive verification he has not requested the reporter’s

record or paid for or made arrangements to pay for the reporter’s record, we will order the

appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Dobbins that failure to comply with this order WILL result

in the Court taking such action as is necessary to have Ms. Dobbins comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Dale Tillery
        Presiding Judge
        134th Judicial District Court

        Vielica Dobbins
        Official Court Reporter
        134th Judicial District Court

        All parties


                                                         /s/     CAROLYN WRIGHT
                                                                 CHIEF JUSTICE